DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicant’s Response of May 17, 2021, hereinafter “Reply”, after Final Action.  Claims 1, 8-9, 15, and 21 have been amended.  No claims have been cancelled or added.  Claims 1-25 remain pending in the application.

The Examiner's statement of reasons for allowance is as followed.

Claim 1 recites:
A computing system, comprising:
memory circuitry;
processor circuitry to execute instructions associated with a plurality of processes, the processor circuitry having at least a cache, the cache including at least:
a plurality of cache lines to store information from the memory circuitry, each cache line including one or more S bits to indicate whether the corresponding cache line is shared between two or more of the plurality of processes; and
cache monitoring and eviction logic to:
form, based on the S bits, one or more cache line subsets, each of the one or more cache line subsets including a plurality of cache lines shared between a respective one of the plurality of processes and at least one other of the plurality of processes;

responsive to the determination that the context switch has occurred, selectively evict the plurality of cache lines included in the cache line subset associated with the at least one process in which the context switch has occurred.

When considering claim 1 as a whole, the prior art of record does not teach the limitations:  A computing system, comprising:  memory circuitry; processor circuitry to execute instructions associated with a plurality of processes, the processor circuitry having at least a cache, the cache including at least: a plurality of cache lines to store information from the memory circuitry, each cache line including one or more S bits to indicate whether the corresponding cache line is shared between two or more of the plurality of processes; and cache monitoring and eviction logic to: form, based on the S bits, one or more cache line subsets, each of the one or more cache line subsets including a plurality of cache lines shared between a respective one of the plurality of processes and at least one other of the plurality of processes; determine whether a context switch has occurred in at least one of the plurality of processes based on a change in a control register indicating a base address of a page table corresponding to a process currently being executed by the processor circuitry; and responsive to the determination that the context switch has occurred, selectively evict the plurality of cache lines included in the cache line subset associated with the at least one process in which the context switch has occurred.

Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of claim 1 is allowable.

Furthermore, when considering independent claims 9 and 15, the claims are allowable on substantially the same rationale as that in claim 1 above.

Claim 21 recites:
A computing system, comprising: 
memory circuitry;
processor circuitry to execute instructions associated with a plurality of processes, the processor circuitry having at least:
a cache including at least a plurality of cache lines to store information from the memory circuitry; and
cache monitoring and eviction logic to:
monitor memory access patterns associated with the plurality of processes;
form one or more cache line subsets, each of the one or more cache line subsets including a plurality of cache lines shared between a respective one of the plurality of processes and at least one other of the plurality of processes;
determine, based at least on the memory access patterns, a likelihood that a side-channel attack is occurring on at least one of the plurality of 
responsive to a determination that the likelihood of the side-channel attack occurring on the at least one of the plurality of processes is above a threshold, selectively evict the plurality of cache lines included in the cache line subset associated with the at least one process in which the context switch has occurred.

When considering claim 1 as a whole, the prior art of record does not teach the limitations:  A computing system, comprising: memory circuitry; processor circuitry to execute instructions associated with a plurality of processes, the processor circuitry having at least: a cache including at least a plurality of cache lines to store information from the memory circuitry; and cache monitoring and eviction logic to: monitor memory access patterns associated with the plurality of processes; form one or more cache line subsets, each of the one or more cache line subsets including a plurality of cache lines shared between a respective one of the plurality of processes and at least one other of the plurality of processes; determine, based at least on the memory access patterns, a likelihood that a side-channel attack is occurring on at least one of the plurality of processes, wherein the likelihood is based at least in part on whether a change has occurred in a control register indicating a base address of a page table corresponding to a process currently being executed by the processor circuitry; and responsive to a determination that the likelihood of the side-channel attack occurring on the at least one of the plurality of processes is above a threshold, selectively evict the plurality of cache lines included in the cache line subset associated with the at least one process in which the context switch has occurred.

Therefore, in the context of claim 21 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of claim 21 is allowable.

The corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.B.V./Examiner, Art Unit 2136    

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136